Citation Nr: 1106179	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  10-00 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an effective date prior to June 25, 2008, for 
the award of service connection for bilateral hearing loss.  

2.  Entitlement to an effective date prior to June 25, 2008, for 
the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1967.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the St. Louis, 
Missouri Department of Veterans Affairs (VA) Regional Office (RO) 
that granted service connection for bilateral hearing loss, 
effective June 25, 2008, and granted service connection for 
tinnitus, effective May 8, 2008.  The Veteran's claims file is 
now in the jurisdiction of the Honolulu, Hawaii RO.  The Veteran 
filed a notice of disagreement regarding the effective dates 
assigned.  A November 2009 statement of the case (SOC) changed 
the effective date for tinnitus to June 25, 2008 (formally 
adjudicated in a February 2010 rating decision that found clear 
and unmistakable error (CUE) in the assignment of the May 8, 2008 
effective date, as the Veteran's claim to reopen entitlement to 
service connection for tinnitus was received on June 25, 2008, 
and the May 8, 2008 effective date was a typographical error).  
The issue has been characterized accordingly.  

In January 2011, the Veteran testified via video conference 
before the undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  In April 2006, the RO issued a rating decision that denied 
claims for service connection for bilateral hearing loss and for 
tinnitus; the Veteran was notified of the decision in April 2006, 
and he subsequently submitted a notice of disagreement in 
December 2006.  

2.  The RO issued a statement of the case to the Veteran at his 
last known address of record on June 29, 2007.  

3.  The first communication from the Veteran seeking to reopen a 
claim of service connection for bilateral hearing loss and for 
tinnitus was received on June 25, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to 
June 25, 2008, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.155, 3.400, 20.200, 
20.202, 20.302, 20.303, 20.305 (2010).  

2.  The criteria for entitlement to an effective date prior to 
June 25, 2008, for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.1, 3.155, 3.400, 20.200, 20.202, 
20.302, 20.303, 20.305 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2010).  For the reasons discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In a June 2008 letter, the 
Veteran was notified of the information and evidence needed to 
substantiate and complete the claim on appeal.  Additionally, the 
letter provided him with the general rating criteria for the 
assignment of an effective date and initial rating.  Id.  
Furthermore, as a claim for an earlier effective date is a 
downstream issue from that of service connection, he bears the 
burden of demonstrating prejudice resulting from defective VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding 
that "where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").  

The Board notes that, in the present case, initial notice was 
issued prior to the August 2008 determination on appeal; thus, no 
timing issue exists with regard to the notice provided the 
claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims file.  The RO has obtained the Veteran's service treatment 
records, as well as VA medical records.  As the issues on appeal 
are entitlement to an earlier effective date, a VA medical 
examination is not required for adjudication of the Veteran's 
claim.  Finally, in January 2011, the Veteran was afforded the 
opportunity to testify before an Acting Veterans Law Judge; a 
transcript of that hearing has been associated with the claims 
file.  The Board is not aware, and the Veteran has not suggested 
the existence of, any additional pertinent evidence not yet 
received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

The Veteran seeks an effective date prior to June 25, 2008, for 
the grant of service connection for bilateral hearing loss and 
for tinnitus.  Generally, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, or a claim reopened after final disallowance, is 
the date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This 
rule holds true in claims for service connection, except when 
such claim is received within one year after separation from 
service, in which case the effective date of the award is the day 
following separation from service.  38 C.F.R. § 3.400(b)(2)(i).  

As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material to 
the claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one or 
more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims, both 
formal and informal, for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  

Under VA regulations, an appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A substantive appeal consists of a properly completed VA Form 9, 
"Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a claimant 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  

A substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
Veteran or within the remainder of the one-year period from the 
date of mailing of the notification of the determination being 
appealed, whichever comes later.  

The date of mailing of the statement of the case will be presumed 
to be the same as the date of the statement of the case and the 
date of mailing the letter of notification of the determination 
will be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely filed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b)(1).  This may be 
extended for a reasonable period on request for good cause shown.  
38 C.F.R. § 20.303.  

A RO may close an appeal without notice to an appellant for 
failure to respond to a statement of the case within the period 
allowed.  See 38 C.F.R. § 19.32.  

In the present case, an April 2006 rating decision denied the 
Veteran's claim of service connection for bilateral hearing loss 
and for tinnitus.  A letter in April 2006 notified the Veteran of 
that decision.  The Veteran filed a notice of disagreement with 
the rating decision in December 2006, and the RO issued a 
statement of the case in June 2007, sent to the Veteran's last 
known address of record.  The statement of the case included a VA 
Form 9, Appeal to the Board of Veterans' Appeals, and a letter 
notifying the Veteran that he must file a VA Form 9 within 60 
days from the date of the letter, or within the remainder, if 
any, of the one-year period from the date of the letter notifying 
him of the rating decision.  The letter also notified him that if 
his substantive appeal (VA Form 9) was not filed within the time 
allotted his case would be closed, and that any request for an 
extension of time to file an appeal should be made prior to the 
expiration of the time limit.  The Veteran did not respond to the 
statement of the case and the notification letter.  The April 
2006 rating decision is therefore final and not subject to 
revision in the absence of clear and unmistakable error (CUE) in 
the decision.  38 U.S.C.A. §§ 5109, 7105; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for revision 
based on CUE could result in the assignment of an effective date 
earlier than the date of a final decision).  CUE in the April 
2006 rating decision has not been alleged; and the April 2006 
rating decision is a legal bar to an effective date prior to the 
date of the decision.  While the Veteran has expressed 
disagreement with the prior final determination, there is no 
legal authority for the Board to set aside the finality of the 
decision absent an allegation (and showing) of CUE in the 
decision.  

The Veteran's claim to reopen a claim of service connection for 
bilateral hearing loss and for tinnitus was received by the RO on 
June 25, 2008.  At the January 2011 video conference hearing (and 
in multiple correspondences), the Veteran alleged that he did not 
receive the June 2007 statement of the case.  

After reviewing the evidence of record, the Board notes that the 
mailing address on the June 2007 statement of the case is 
identical to the address provided by the Veteran throughout the 
appeal.  The Board concludes that the presumption of regularity 
that attends the administrative functions of the Government is 
applicable, and that it is presumed that the June 2007 statement 
of the case was properly mailed by the RO and properly delivered 
by the postal service.  The United States Court of Appeals for 
Veterans Claims (Court) has held that there is a rebuttable 
"presumption of administrative regularity" under which it is 
presumed that government officials have properly discharged their 
official duties, including mailing notices.  See Clark v. 
Principi, 15 Vet. App. 61, 63 (2001).  In order to rebut this 
presumption, there must be "clear evidence" to the contrary 
that either VA's regular mailing practices were not regular or 
they were not followed.  Specifically, the Veteran must establish 
both that the mailing was returned as undeliverable and that 
there were other possible and plausible addresses that could have 
been used to contact him.  See Davis v. Principi, 17 Vet. App. 29 
(2003).  In the absence of clear evidence to the contrary, it is 
presumed that VA properly notified the Veteran of the June 2007 
statement of the case and that he received such letter.  There is 
no evidence in the record that the mail was not delivered.  

The Board notes that the RO mailed the Veteran a copy of the June 
2007 statement of the case in June 2009.  The copy listed the 
date of the statement of the case as June 2009.  However, review 
of the record reveals that the statement of the case mailed in 
June 2009 is indeed a copy of the June 2007 statement of the case 
and the RO mistakenly altered the date.  Such error is not 
prejudicial to the Veteran as the original statement of the case 
was mailed and delivered to him (under the presumption of 
administrative regularity), and he did not respond within the 
requisite period of time to perfect his appeal.  To the extent 
that the Veteran's representative appears to claim that the 
erroneous date listed on the copy of the June 2007 statement of 
the case is clear evidence that the Veteran did not receive the 
original June 2007 statement of the case, the Board finds such 
argument without merit as there is no evidence the original June 
2007 statement of the case was not delivered.  

At the January 2011 hearing, the Veteran's representative raised 
the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), alleging 
that if the Veteran never received the June 2007 statement of the 
case, the 60 day filing period to submit the substantive appeal 
(VA Form 9) could be waived, thereby rendering the Veteran's 
claim on appeal from the April 2006 rating decision.  As stated 
earlier, it is presumed that VA properly notified the Veteran of 
the June 2007 statement of the case and that he received such 
letter.  In addition, this is not a case where VA waived any 
objections it might have had to the timeliness of the substantive 
appeal.  At no time did the RO in this case treat the Veteran's 
appeal to the April 2006 rating decision as if it were timely.  
On the contrary, after receiving the Veteran's claim to reopen 
entitlement to service connection for bilateral hearing loss and 
for tinnitus on June 25, 2008, the RO sent him a letter in June 
2008 expressly stating that the matters had previously been 
denied, that he was notified of the decision, and that the 
"appeal period for that decision has expired and the decision is 
now final."  

In short, the Veteran failed to file a substantive appeal as to 
the April 2006 rating decision within the time allotted, and as 
such the RO properly closed the claims that were denied by the 
April 2006 rating decision.  

The only remaining question before the Board at this time is 
whether subsequent to the April 2006 rating decision, but prior 
to June 25, 2008, the Veteran communicated an intent to reopen 
his claim seeking service connection for bilateral hearing loss 
and for tinnitus.  There is nothing in the record to suggest that 
he did so.  Nothing in the claims file received during this time 
period may be construed as a formal or informal claim seeking to 
reopen the claim of service connection for bilateral hearing loss 
and for tinnitus.  The Veteran has not alleged that he submitted 
an earlier application to reopen the claim.  

As the Veteran's claim to reopen the claim of service connection 
for bilateral hearing loss and for tinnitus was received on June 
25, 2008, and no informal claim to reopen the claim was received 
in the interim since the April 2006 rating decision, the earliest 
effective date possible for the grant of service connection under 
governing law and regulations, outlined above, is the June 25, 
2008 date currently assigned.  Accordingly, as a matter of law, 
the appeal seeking an effective date prior to June 25, 2008 for 
the grant of service connection for bilateral hearing loss and 
for tinnitus must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  










(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date prior to June 25, 2008, for the 
award of service connection for bilateral hearing loss is denied.  

Entitlement to an effective date prior to June 25, 2008, for the 
award of service connection for tinnitus is denied.  



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


